internal_revenue_service easury tax exempt and government entities washington d c division uniform issue list mar set ep e ts legend taxpayer a decedent d amount l amount m date date date month month plan x attorney v certified financial planner m dr l health care provider o individual k instructor c page dear this is in response to letters dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that on date taxpayer a received a distribution of amount l from plan x taxpayer a asserts that her failure to accomplish a rollover of amount l within the day period prescribed by sec_402 of the code was due to the failure of her tax service provider attorney v to provide correct advice regarding the distribution of amount l from plan x on date taxpayer a’s husband decedent d died having designated taxpayer a as the beneficiary of his account balance in plan x a plan intended to be qualified under sec_401 of the internal_revenue_code in addition to her husband’s sudden and unexpected death at age taxpayer a had lost her father and uncle earlier in the year after her husband’s death taxpayer a began exhibiting signs of depression such as sleeplessness extreme weight loss and potentially dangerous lapses of concentration due to her grief during this period on date three months after decedent d’s death plan x distributed a check in amount m amount l minus tax withholding which taxpayer a deposited in a money market account for safe keeping taxpayer a sought professional treatment for anxiety and depression during the day period after the distribution of amount l from plan x taxpayer a was prescribed drugs to alleviate depression and anxiety taxpayer a has submitted documentation from health care providers dr l health care provider o instructor c and individual k attesting to taxpayer a’s depression and out of character behavior during the 60-day rollover period decedent d and taxpayer a retained attorney v to prepare their wills attorney v took control of decedent d’s estate_tax planning from taxpayer a after decedent d's death and was in charge of decedent d’s estate inventory both before and after the date distribution from plan x and throughout the following 60-day rollover period in fact the distribution of amount m was included as an asset page on the estate inventory filed with the probate_court of the county of decedent d’s last residence before the end of the 60-day rollover period taxpayer a was assured by attorney v that she would have no income_tax liabilities as a resuit of taxpayer a’s inheritance of assets from decedent d taxpayer a submits that during the depression treatment period which included all of the 60-day rollover period she relied on attorney v to handle the financial affairs of decedent d and attorney v failed to timely inform taxpayer a of the availability of a rollover option for amount l from plan x and failed to properly advise her and to properly manage the distribution of amount l until after the day period for a rollover to an ira had expired taxpayer a was notified of her lost opportunity for a rollover of the amount l plan x distribution by certified financial planner m after the expiration of the 60-day rollover period who advised taxpayer a to write the internal_revenue_service for a 60-day rollover waiver request taxpayer a further represents that she has not used amount m for any other purpose based on the facts and representations you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code with respect to the distribution of amount l with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified page sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided on behalf of taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount l within the day period prescribed by sec_402 of the code was due to the failure of her tax service provider attorney v to provide correct advice regarding the distribution of amount l from plan x page thus based on the above pursuant to code sec_402 the service hereby waives the 60-day rollover period found in sec_402 as a result taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount l or any portion thereof to an ira provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contributions the contributed amounts will be considered rollover_contributions within the meaning of sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact sincerely yours loewen v ae- rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
